Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 1 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 2 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 3 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 4 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 5 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 6 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 7 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 8 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                          Exhibit(s) Page 9 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 10 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 11 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 12 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 13 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 14 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 15 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 16 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 17 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 18 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 19 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 20 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 21 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 22 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 23 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 24 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 25 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 26 of 27
Case 19-36058-KRH   Doc 29-1 Filed 02/11/20 Entered 02/11/20 17:32:15   Desc
                         Exhibit(s) Page 27 of 27
